Matter of Salis v Prus (2021 NY Slip Op 05343)





Matter of Salis v Prus


2021 NY Slip Op 05343


Decided on October 6, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 6, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
ROBERT J. MILLER
PAUL WOOTEN
JOSEPH A. ZAYAS, JJ.


2021-02502

[*1]In the Matter of Owolabi Salis, petitioner,
vEric Prus, etc., et al., respondents. Owolabi Salis, Brooklyn, NY, petitioner pro se.


Letitia James, Attorney General, New York, NY (Charles F. Sanders and Shawn Schatzle of counsel), respondent pro se and for respondents Eric Prus, Clerk of the New York State Assembly, and President of the New York Senate.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to prohibit the respondent Eric Prus, a Justice of the Supreme Court, Kings County, from proceeding in an action entitled Salis v Salis , pending in the Supreme Court, Kings County, under Index No. 51265/2020, and from enforcing four orders of that court, three dated November 19, 2020, and one dated February 25, 2021.
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
"Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers" (Matter of Holtzman v Goldman , 71 NY2d 564, 569; see Matter of Rush v Mordue , 68 NY2d 348, 352).  The petitioner has failed to demonstrate a clear legal right to the relief sought.
CHAMBERS, J.P., MILLER, WOOTEN and ZAYAS, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court